Citation Nr: 0424933	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from July 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for an ankle disability, currently 
evaluated as 20 percent disabling.

The RO issued a statement of the case (SOC) in August 1998.  
The SOC only identified the increased rating claim for the 
veteran's left ankle disability.  The February 1999 VA-9 
appeals form indicated that the veteran wished to appeal all 
issues in the SOC, establishing jurisdiction for the Board 
over the increased rating claim.  After further submission of 
evidence, the RO issued a supplemental statement of the case 
(SSOC) in February 2004.  The SSOC identified the increased 
rating claim as well as a claim for secondary service 
connection for a left leg disability.  The veteran did not 
submit a VA-9 appeals form indicating that he wished to 
appeal the secondary service connection issue.  The Board 
does not have jurisdiction to adjudicate this claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a VA examination to 
determine whether the veteran's service-connected left 
ankle disability warrants a higher rating.



New VA Examination - Increased Rating

The veteran claims that his current 20 percent rating for an 
ankle disability does not adequately reflect the severity of 
his condition.  However, as the United States Court of 
Veterans Appeals (Court) noted in Massey v. Brown, 7 Vet.App. 
204 (1994), rating decisions must be based on medical 
findings that relate to the applicable criteria.  Pursuant to 
Massey, the veteran should be afforded another VA examination 
in which the examiner has access to the veteran's medical 
history, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Id.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA examination to 
determine the nature and extent of his left ankle 
disability.  The claims folder, and a copy of this 
REMAND should be made available to the examiner in 
conjunction with the examination.  The examination 
report should include responses to the following:

a.  Does the veteran have plantar flexion, between 
30 and 40 degrees, or in dorsiflexion, between 0 
and 10 degrees?

b.  Does the veteran have plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 
degrees?

c.  Does the veteran have an abduction, adduction, 
inversion or eversion deformity?

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to an increased rating for the 
veteran's left ankle disability.  In the event that the 
claim is not resolved to the satisfaction of the 
appellant, the RO should issue a supplemental statement 
of the case, a copy of which should be provided the 
veteran, and his representative.  After they have been 
given an opportunity to submit additional argument, the 
case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



